    Case 6:20-cv-00744-MAD-TWD Document 118 Filed 01/07/21 Page 1 of 7



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

ADECCO USA, INC. and ADO STAFFING, INC.,

                                   Plaintiffs,
       vs.                                                  6:20-CV-744
                                                            (MAD/TWD)
STAFFWORKS, INC., ANITA VITULLO,
KAREN WALSER, VICKI RODABAUGH,
DEBROAH ROHDE, MAURICA GLORIA,
BRIANNA FLINT, TAYLER FRAVEL,
KAREN STANDFORD, and SHELLY KRANZ,

                              Defendants.
____________________________________________

APPEARANCES:                                     OF COUNSEL:

GORDON & REES LLP -                              JOHN TYLER MILLS, ESQ.
NEW YORK OFFICE
1 Battery Park Plaza, 28th Floor
New York, New York 10004
Attorneys for Plaintiffs

GORDON REES SCULLY                               TYLER TARNEY, ESQ.
MANSUKHANI LLP                                   MARY CSARNY, ESQ.
41 South High Street
Suite 2495
Columbus, Ohio 43215
Attorneys for Plaintiffs

PHILLIPS LYTLE LLP -                             PRESTON L. ZARLOCK, ESQ.
BUFFALO OFFICE                                   JOSHUA S. GLASGOW, ESQ.
125 Main Street
Buffalo, New York 12203
Attorneys for Defendants

ROSSI & ROSSI, PLLC                              EVAN A. ROSSI, ESQ.
FIRM – ALBANY OFFICE                             VINCENT J. ROSSI, JR., ESQ.
587 Main Street, Suite 302
New York Mills, New York 13417
Attorneys for Defendants

Mae A. D'Agostino, U.S. District Judge:
    Case 6:20-cv-00744-MAD-TWD Document 118 Filed 01/07/21 Page 2 of 7



                                              ORDER

       Plaintiffs commenced this action alleging various violations of state and federal laws

against Defendants Staffworks, Inc. and Anita Vitullo, and Defendants Karen Walser, Vicki

Rodabaugh, Deborah Rohde, Maurica Gloria, Brianna Flint, Tayler Fravel, and Karen Standford

(the "Former Employees"). See Dkt. No. 1 at 1. The complaint alleges breach of contract,

tortious interference with contract, tortious interference with business relationships/prospective

economic advantage, actual and threatened trade secret misappropriation under federal and state

law, conversion, and trademark infringement and unfair competition under the Lanham Act. See

id. at ¶¶ 1, 111-161. On July 2, 2020, Plaintiffs filed a motion for a temporary restraining order or

preliminary injunction. See Dkt. No. 13. The Court denied Plaintiffs' motion for a temporary

restraining order and scheduled an evidentiary hearing. See Dkt. No. 14. Following a three-day

evidentiary hearing, the Court granted Plaintiffs' motion in part. See Dkt. No. 71. Plaintiffs then

filed a motion for contempt and sanctions, arguing that Defendants Gloria and Flint violated the

Court's September 15, 2020 Order (the "Order"). Following a hearing, the Court denied Plaintiffs'

motion for contempt and sanctions. See Dkt. No. 96. On November 10, 2020, Plaintiffs filed an

amended complaint which, among other things, added Shelly Kranz as a defendant to this action.

See Dkt. No. 97. Plaintiffs then filed a motion for reconsideration of the Court's Order on its

motion for a preliminary injunction. See Dkt. No. 76. The Court granted that motion in part. See

Dkt. No. 105. Presently before the Court is Defendants' motion for reconsideration of the Court's

Order on Plaintiffs' motion for reconsideration. See Dkt. No. 108. The Court presumes the

parties' familiarity with the facts and refers the parties to its September 15, 2020 Order for a more

detailed recitation of the facts. See Dkt. No. 71. For the following reasons, Defendants' motion is

granted.

                                                  2
    Case 6:20-cv-00744-MAD-TWD Document 118 Filed 01/07/21 Page 3 of 7



       A court may justifiably reconsider its previous ruling if: (1) there is an intervening change

in the controlling law; (2) new evidence not previously available comes to light; or (3) it becomes

necessary to remedy a clear error of law or to prevent manifest injustice. See Delaney v. Selsky,

899 F. Supp. 923, 925 (N.D.N.Y. 1995) (citing Doe v. New York City Dep't of Soc. Servs., 709

F.2d 782, 789 (2d Cir. 1983)). The standard for granting a motion for reconsideration is strict.

Shrader v. CSX Transportation, Inc., 70 F.3d 255, 257 (2d Cir. 1995). A motion for

reconsideration "should not be granted where the moving party seeks solely to relitigate an issue

already decided." Id. Thus, a motion for reconsideration is not to be used for "presenting the case

under new theories, securing a rehearing on the merits, or otherwise taking a 'second bite at the

apple.'" Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998).

       Defendants seek reconsideration of the part of the Court's November 30, 2020 Order

enjoining Defendant Walser from violating the non-disclosure provision of her employment

agreement. See Dkt. No. 109 at 8. Specifically, the Court's Order required Defendant Walser to

"abide by the terms of her non-disclosure agreement during the pendency of this case." See Dkt.

No. 105 at 6. Defendants argue that the Order lacks specificity and, thus, violates Rule 65(d) of

the Federal Rules of Civil Procedure. See Dkt. No. 109 at 8.

       Defendants also suggest, without necessarily arguing, that the Court did not find any

threatened irreparable harm stemming from non-compliance with the non-disclosure agreement.

See Dkt. No. 109 at 10. However, in the Court's September 24, 2020 Order, the Court found that

Plaintiffs demonstrated likelihood of irreparable harm stemming from violations of the restrictive

covenants – including the non-disclosure agreements – absent an injunction. See Dkt. No. 71 at 5-

8. This finding, in conjunction with the Court's finding of likelihood of success as to Plaintiffs'



                                                  3
    Case 6:20-cv-00744-MAD-TWD Document 118 Filed 01/07/21 Page 4 of 7



claim regarding Defendant Walser's breach of her non-disclosure agreement, make the Court's

issuance of the November 30, 2020 injunction appropriate.

       Defendants now say that they do not concede the enforceability of the non-disclosure

agreements and cite to portions of their briefing on the motion for a preliminary injunction. See

Dkt. No. 109 at 4. It is true that Defendants have not explicitly stated that they do not contest the

enforceablity of the non-disclosure provisions. See Dkt. No. 28. However, apart from general

statements that the employment agreements contain overbroad definitions and their arguments

regarding Plaintiffs' trade secrets claim, there are no arguments as to the enforceability of the non-

disclosure agreements. See Dkt. No. 28 at 16, 27. In the section of Defendants' brief addressing

Plaintiffs' likelihood of success on the merits, Defendants discuss choice of law issues, Plaintiffs'

termination and constructive termination of the Former Employees, Plaintiffs' alleged

overreaching, and the Employment Agreement's overbreadth. See id. at 21-26. However, in

discussing overbreadth of the employment agreements, Defendants mention only the non-

solicitation and non-compete provisions. See id. at 24. The Court took Defendants lack of

argument as to enforceability of the non-disclosure provisions as a concession for the purposes of

the motion. In re Application of the Children's Inv. Fund Found. (UK), 363 F. Supp. 3d 361, 368

(S.D.N.Y. 2019), abrogated on other grounds by In Re Guo, 965 F.3d 96 (2d Cir. 2020) (noting

that a party concedes an argument by failing to address it in opposition briefing). Regardless, the

Court's finding that Plaintiffs are likely to succeed on their breach of contract claim regarding

Defendant Walser's breach of the non-disclosure provision is supported by the evidence.

       Under New York law, a party asserting a breach of contract claim must allege the

following elements: (i) the existence of a contract; (ii) adequate performance of the contract by the

plaintiff; (iii) breach by the other party; and (iv) damages suffered as a result of the breach. See

                                                   4
    Case 6:20-cv-00744-MAD-TWD Document 118 Filed 01/07/21 Page 5 of 7



Harsco Corp. v. Segui, 91 F.3d 337, 348 (2d Cir. 1996) (citation omitted); see also Wolff v. Rare

Medium, Inc., 171 F. Supp. 2d 354, 357-58 (S.D.N.Y. 2001) (citation omitted). A non-disclosure

agreement is evaluated in the same manner as other restrictive covenants. See R.R. Donnelley &

Sons Co. v. Fagan, 767 F. Supp. 1259, 1269 (S.D.N.Y. 1991). "'A restraint is reasonable only if

it: (1) is no greater than is required for the protection of the legitimate interest of the employer,

(2) does not impose undue hardship on the employee, and (3) is not injurious to the public.'"

Poller v. BioScrip, Inc., 974 F. Supp. 2d 204, 215 (S.D.N.Y. 2013) (quoting BDO Seidman v.

Hirshberg, 93 N.Y.2d 382, 388-89 (1999)) (emphasis in original).

       Defendant Walser's employment agreement provides the following:

               Unless required by my job at Adecco, I will never disclose, use,
               copy or retain any confidential business information or trade secrets
               belonging to Adecco, Adecco's Franchisees, Adecco's customers or
               Adecco's suppliers. This confidential information includes, but is
               not limited to, methods of operation and/or doing business, salary
               and benefit information and other data regarding Adecco's
               employees, price lists, sales and recruiting techniques, promotional
               methods and information, names and lists of clients, prospective
               clients, and/or employees, the nature and content of client contracts
               and records, policy and procedures manuals, training methods and
               manuals, customized computer software, and other information not
               generally known to the public.

See Plaintiffs' Exhibit to the Motion for a Preliminary Injunction ("P. Ex.") 1 at 1.

       Defendants have made no argument that the non-disclosure agreement is broader than is

necessary to protect Plaintiffs' legitimate interest, that it imposes undue hardship on Defendant

Walser, or that it is injurious to the public. See Dkt. Nos. 28, 109. As the Court initially found,

Plaintiffs have a legitimate business interest in protecting the goodwill they have fostered with

their customers. See Dkt. No. 71 at 15. The non-disclosure agreement also safeguards Plaintiffs'

confidential information, which is another legitimate business interest. See American Institute of


                                                   5
    Case 6:20-cv-00744-MAD-TWD Document 118 Filed 01/07/21 Page 6 of 7



Chemical Engineers v. Reber-Friel Co., 682 F.2d 382, 387 (2d Cir. 1982) (quoting Reed, Roberts

Assocs., Inc. v. Strauman, 40 N.Y.2d 303, 308 (1976)). Requiring Defendant Walser to abide by a

non-disclosure provision and prohibiting the disclosure of information regarding Adecco's internal

workings, business strategies, and customized software does not impose an undue burden on

Defendant Walser, nor is it injurious to the public. Thus, the non-disclosure agreement likely is

enforceable.

       Plaintiffs also established likelihood of success as to the other elements of this claim.

There is no suggestion that Plaintiffs did not adequately perform their obligations. As the Court

noted, the evidence indicates that Plaintiffs will likely be able to establish Defendant Walser's

breach of the non-disclosure agreement. See Dkt. No. 71. Finally, as the Court discussed, breach

of the restrictive covenants, including the non-disclosure agreements, could cause Plaintiffs

damages in the form of harm to business relationships and lost revenue. See id. at 6-8. Thus, the

Court finds that there was no error in issuing the injunction as to Defendant Walser. However, the

Court will modify the November 30, 2020 Order to better meet the requirements of Rule 65(d).

       Accordingly, the Court hereby

       ORDERS that Defendants' motion for reconsideration (Dkt. No. 108) is GRANTED; and

the Court further

       ORDERS that Defendant Walser must not disclose or copy the following information

belonging to Plaintiffs during the pendency of this case: methods of operation and/or doing

business, salary and benefit information and other data regarding Adecco's employees, price lists,

sales and recruiting techniques, promotional methods and information, names and lists of clients,

prospective clients, the nature and content of client contracts and records, policy and procedures

manuals, training methods and manuals, and customized computer software; and the Court further
                                                  6
    Case 6:20-cv-00744-MAD-TWD Document 118 Filed 01/07/21 Page 7 of 7



       ORDERS that the Clerk of the Court shall serve a copy of this Order on all parties in

accordance with the Local Rules.

IT IS SO ORDERED.

Dated: January 7, 2021
       Albany, New York




                                                7
